           Case 1:20-cv-05920-LGS Document 28 Filed 11/16/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 JOSEPH GUGLIELMO, on behalf of himself and :
 all others similarly situated,                               :
                                              Plaintiff,      :    20 Civ. 5920 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 THE LEVEL GROUP USA CORP.,                                   :
                                                              :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order, dated November 13, 2020 (Dkt. No. 25), directed Plaintiff to

serve a copy of the Order to Show Cause (Dkt. No. 24) on Defendant and file proof of service by

noon on November 16, 2020. That Order was issued in response to Plaintiff’s failure to serve the

Order to Show Cause by November 12, 2020.

        WHEREAS, Plaintiff still has not filed proof of service. It is hereby

        ORDERED that as soon as possible, and no later than November 17, 2020, at noon,

Plaintiff shall serve a copy of the Order to Show Cause upon Defendant and file proof of service.

Plaintiff is again reminded that compliance with court-ordered deadlines is not optional. Failure

to effect timely service of the Order to Show Cause on Defendant may result in the Court setting

aside any default in this case and dismissing the case for failure to prosecute.

Dated: November 16, 2020
       New York, New York
